UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* DOUGLAS LAKE MINERALS INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 11 Pages Exhibit Index: Page 10 SCHEDULE 13G CUSIP No. :259676104 Page 2 of 11 Pages 1. Names of Reporting Persons. ANCHORAGE CAPITAL GROUP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person: OO, IA SCHEDULE 13G CUSIP No. :259676104 Page3 of 11 Pages 1. Names of Reporting Persons. ANCHORAGE ADVISORS MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person: OO, HC SCHEDULE 13G CUSIP No. :259676104 Page4 of 11 Pages 1. Names of Reporting Persons. ANTHONY L. DAVIS 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person: IN, HC SCHEDULE 13G CUSIP No. :259676104 Page5 of 11 Pages 1. Names of Reporting Persons. KEVIN M. ULRICH 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 7.0% Type of Reporting Person: IN, HC Page 6 of 11 Pages Item 1(a). Name of Issuer: Douglas Lake Minerals Inc. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: Suite 500, 666 Burrard Street, Vancouver, British Columbia, CanadaV6C 3P6 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Anchorage Capital Group, L.L.C. ("Capital Group"); ii) Anchorage Advisors Management, L.L.C. ("Management"); iii) Anthony L. Davis ("Mr. Davis"); and iv) Kevin M. Ulrich ("Mr. Ulrich"). This statement relates to Shares (as defined herein) held for the account ofAnchorage Capital Master Offshore, Ltd., a Cayman Islands exempted company incorporated with limited liability (“Anchorage Offshore”).Capital Group is the investment advisor to Anchorage Offshore.Management is the sole managing member of Capital Group.Mr. Davis is the President of Capital Group and a managing member of Management, and Mr. Ulrich is the Chief Executive Officer of Capital Group and the other managing member of Management. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 610 Broadway, 6th Floor, New York, NY 10012. Item 2(c). Citizenship: i) Capital Group is a Delaware limited liability company; ii) Management is a Delaware limited liability company; iii) Mr. Davis is a citizen of the United States of America; and iv) Mr. Ulrich is a citizen of Canada. Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share (the “Shares”) Item 2(e). CUSIP Number: Page7 of 11 Pages Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (e) [X] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (g) [X] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). Item 4. Ownership: Item 4(a) Amount Beneficially Owned: As of December 31, 2011, each of the Reporting Persons may be deemed the beneficial owner of 22,222,222 Shares held for the account of Anchorage Offshore, including 11,111,111 Shares which may be obtained upon exercise of warrants. Item 4(b) Percent of Class: As of December 31, 2011, each of the Reporting Persons may be deemed the beneficial owner of approximately 7.0% of Shares outstanding. (There were 307,416,654 Shares outstanding as of November 30, 2011, according to the Issuer’s quarterly report on Form 10-Q, filed January 17, 2012. Each of the Reporting Persons may be deemed the beneficial owner of 11,111,111 Shares upon exercise of warrants. Pursuant to Rule 13d-3(d)(1)(i)(D), such Shares have been added to the Issuer's number of Shares outstanding, for a total of 318,527,765 Shares outstanding.) Item 4(c) Number of Shares of which such person has: Capital Group, Management, Mr. Davis, Mr. Ulrich: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: This Item 5 is not applicable. Page8 of 11 Pages Item 6. Ownership of More than Five Percent on Behalf of Another Person: See disclosure in Items 2 and 4 hereof. Anchorage Offshore has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares covered by this statement that may be deemed to be beneficially owned by the Reporting Persons. Such interest of Anchorage Offshore relates to more than 5 percent of the class of Shares. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing belowI certifythat, to the best ofmy knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page9 of 11 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANCHORAGE CAPITAL GROUP, L.L.C. By: Anchorage Advisors Management, L.L.C., its Managing Member By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Managing Member ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Managing Member ANTHONY L. DAVIS /s/ Anthony L Davis KEVIN M. ULRICH /s/ Kevin M. Ulrich February 14, 2012 Page 10 of 11 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement 11 Page 11 of 11 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of Douglas Lake Minerals Inc., dated as of February 14, 2012, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. ANCHORAGE CAPITAL GROUP, L.L.C. By: Anchorage Advisors Management, L.L.C., its Managing Member By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Managing Member ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title:
